Exhibit 10.28 to 2005 10-Q

 

Summary Description of Compensation of Directors

 

Convergys employees receive no extra compensation for serving as Directors or
committee members. Non-employee Directors receive compensation consisting of
cash and restricted stock units. Non-employee Directors receive an annual
retainer of $35,000 and a meeting fee of $1,500 for each Board meeting attended
and $1,000 for each committee meeting attended. The Chairmen of the Audit,
Compensation and Benefits, Finance and Governance and Nominating Committees
receive an additional fee of $5,000 per year. Non-employee Directors also
receive restricted stock units pursuant to the Convergys Corporation 1998
Long-Term Incentive Plan, as amended (“LTIP”). Each non-employee Director who is
first elected or appointed to the Board receives a restricted stock unit award
covering 6,300 Common Shares. Each non-employee Director also receives an annual
restricted stock unit award covering 4,200 Common Shares, subsequent to his or
her initial election or appointment to the Board, provided that he or she
continues in office after the annual meeting. Restricted stock units awarded to
non-employee Directors vest three years after the grant date (or earlier in the
case of death, disability or retirement). The Board has agreed to allow Mr.
Zimmerman to retain the stock options previously granted to him under the LTIP
for the remainder of their ten-year terms.

 

Directors may elect to defer the receipt of all or a part of their fees,
retainers and the shares issuable under restricted stock units under the
Company’s Deferred Compensation and LTIP Award Deferral Plan for Non-Employee
Directors (the “Directors Deferred Compensation Plan”). Fees and retainers that
are deferred are assumed to be invested as directed by the Directors in the same
type of investments, including Company Common Shares, as are made available to
employees of the Company under the Company’s Retirement and Savings Plan.
Accounts credited with fees and retainers under the Directors Deferred
Compensation Plan will be paid in cash, in one lump sum or up to ten annual
installments, when the Director leaves the Board. Amounts credited to the
restricted stock account are assumed to be invested in Common Shares and are
distributed in the form of Common Shares when the Director leaves the Board.

 

In the event of a change in control as defined in the Directors Deferred
Compensation Plan, all accounts will be distributed in a single lump sum.